TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00646-CR



                               Thomas Edward Williams, Appellant

                                                    v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. CR201-263, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Thomas Edward Williams seeks to appeal a judgment of conviction for

theft. The trial court has certified that this is a plea-bargain case and Williams has no right of appeal.

See Tex. R. App. P. 25.2(a)(2), (d). Further, the district court imposed sentence on July 28, 2014,

and because no motion for new trial was filed, the deadline for Williams to file his notice of appeal

with the trial court was August 27, 2014. See id. R. 26.2. However, Williams did not file his notice

of appeal with trial court until October 6, 2014. See id. R. 25.1 (providing that appeal is perfected

when notice is filed with trial court clerk). Because Williams’s notice of appeal was not timely filed,

we lack jurisdiction to dispose of his attempted appeal in any manner other than dismissing it for

want of jurisdiction. See Castillo v. State, 369 S.W.3d 196, 98 (Tex. Crim. App. 2012).
                                                    ____________________________________

                                                    Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Jurisdiction

Filed: October 24, 2014

Do Not Publish




                                                2